Order entered August 14, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01385-CV

                          ANTHONY LEEARTIS HALL, Appellant

                                                V.

                         OBINNA CHINEMEREM NJOKU, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-02988-B

                                            ORDER
       On February 12, 2103, we ordered the Dallas County Clerk to file, within ten days, either

the clerk’s record or written verification that appellant has not been found indigent and has not

paid for the record. To date, the Dallas County Clerk has neither filed the record nor

corresponded with the Court regarding the status of the record. Accordingly, we again ORDER

Dallas County Clerk Gary Fitzsimmons to file, within TEN DAYS of the date of this order,

either the clerk’s record OR written verification that appellant has been found indigent and has

not paid for the record. If the record or requested verification is not filed by the date specified,

we will utilize the available remedies to obtain the record, which may include ordering the

Dallas County District Clerk to show cause why he should not be held in contempt for failure to
comply with this Court’s orders.




                                   /s/   ELIZABETH LANG-MIERS
                                         JUSTICE